Citation Nr: 1217740	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  07-30 936                         )	

	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for left shoulder degenerative joint disease (previously, left shoulder rotator cuff repair and impingement).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1972 to May 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared and testified at a personal hearing in April 2010 before the undersigned Veterans Law Judge sitting in Seattle, Washington.  A transcript of the hearing is contained in the record.  


FINDING OF FACT

While the Veteran has a current left shoulder disability; a left shoulder injury is not demonstrated by service treatment records; his assertions of continuity of left shoulder symptoms since service are not deemed credible; and there is no competent medical evidence or opinion which suggests that there exists a medical nexus between current left shoulder disability and his military service, to include any injury therein.


CONCLUSION OF LAW

The criteria for service connection for left shoulder degenerative joint disease (previously, left shoulder rotator cuff repair and impingement)are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

I  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in November 2005  The Board further notes that, in November 2010 the Veteran was notified that a disability rating and an effective date for the award of benefits are assigned in cases where service connection is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While this letter was furnished after the issuance of the appealed November 2006 rating decision, the appeal was subsequently readjudicated in a supplemental statement of the case issued in January 2012.  This course of corrective action fulfills VA's notice requirements, as addressed in the Mayfield line of decisions.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the reports of a December 2010 VA examination.  Also of record and considered in connection with the appeal is the transcript of the Veteran's April 2010 Board hearing, along with various written statements provided by the Veteran, and by his representative on his behalf.  The Board also finds that no additional RO action to further develop the record is warranted. 

These matters were most recently before the Board in October 2010, when the case was remanded to the VA RO Seattle, Washington (via the Appeals Management Center (AMC), in Washington, D.C.).  The purpose of this remand was to obtain any outstanding private and/or VA treatment records, and to obtain a VA examination.  All of the actions previously sought by the Board through its prior development request appear to have been completed as directed, and it is of note that the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Subsequently, a supplemental statement of the case (SSOC) was issued in January 2012, which denied confirmed and continued the previous denial.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543/ Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, such as arthritis, which develop to a compensable degree (10 percent for arthritis) within a prescribed period after discharge from service (one year for arthritis), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, the Veteran contends that he injured his left shoulder in early 1973 after he slipped on a dock and caught himself from falling into the water with his left arm, causing him to overstretch his arm.  

Service treatment records contain no record of this injury.  The Veteran's October 1972 induction examination demonstrates normal upper extremities.  The Veteran described recurrent bilateral shoulder pain in his January 2001 retirement examination.  Treatment records between induction and retirement demonstrate extensive treatment for right shoulder complaints and are silent as to complaints of or treatment for a left shoulder disorder.  Reports of medical examination dated in August 1981, March 1983, August 1988 and January 2001 note that the Veteran was found to have normal upper extremities.  Similarly, in August 1981, March 1983, August 1988 and January 1991 reports of medical history, the Veteran reported that he did not have a painful shoulder.  

The earliest available post-service treatment records are dated in 2004.  These records include reports of a November 2004 work injury to the left shoulder.  Remarkably, a December 2004 treatment record from Madigan Army Center demonstrates that the Veteran reported that he had no injury prior to the November 2004 work injury.

Following Board remand, in December 2010, the Veteran was afforded a VA examination.  During his examination the Veteran stated that his left shoulder condition began in early 1973 when he slipped on a dock and injured his left shoulder, he stated that he was told he over extended his left shoulder and was treated with ibuprofen.  After examining the Veteran, the examiner provided a diagnosis of degenerative joint disease and stated that it was less likely than not that the Veteran's left shoulder disorder was caused by the alleged 1973 injury and that it was his impression that the Veteran's left shoulder condition was significantly worsened in a 2004 work-related injury.  The examiner stated as his rationale that the Veteran was evaluated multiple times for a right shoulder condition but that there were no medical records which described treatment for a left shoulder condition.  

He stated that it was his impression that the Veteran's left shoulder condition was primarily attributable to his November 2004 injury.  

In the present case, the evidentiary record clearly shows that the Veteran currently suffers from a left shoulder disorder, a present disorder has been demonstrated by the evidence, the Board will next consider whether the evidentiary record supports a finding of in-service incurrence.

In this regard, it is noted that the Veteran asserts that he slipped and overextended his left shoulder in early 1973.  See hearing transcript, pages 9,  April 2012 Post-Remand Brief.  The evidence in favor of the Veteran's claim consists of his lay assertions of the injury and the January 2001 retirement history which documents the Veteran's complaints of bilateral shoulder pain.  Weighing against the Veteran's claim for service connection is the December 2010 VA examiner's opinion and the demonstration of a post-service left shoulder injury.  For the reasons set forth below, the Board finds that the preponderance of the evidence weighs against the Veteran's claim.

In evaluating the weight given to evidence, to include the Veteran's lay statements, there is generally a three step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

A lay person is competent to report on that which she or he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) it was held that a lay person can speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  However, a lay person is not competent to render an opinion of etiology where the question of etiology goes beyond a simple and immediately observable cause-and-effect relationship.  Id.

Credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Turning now to the lay evidence, the Veteran contends that he injured his left shoulder in 1973 and that he experienced pain in that shoulder since that time.  He has further stated that he experienced left shoulder pain prior to his November 2004 post-service injury to the left shoulder.  The Board finds that the preponderance of the evidence goes against this claim.  

Regarding the claimed injury itself, service treatment records are completely silent as to a left shoulder injury.  The Board finds it unlikely that the Veteran would have experienced left shoulder pain for his long tenure of service without having received treatment for such pain.  This is especially suspect given the fact that the Veteran is shown to have received extensive treatment for a right shoulder disorder. (Service connection has been granted for a right shoulder disability).  Presumably, if the Veteran injured his left shoulder in 1973 and experienced pain thereafter, he would have mentioned such pain during any one of the many times in which he received treatment for his right shoulder. 

Considering now the Veteran's claim that he had left shoulder pain prior to the November 2004 post-service injury, the Board finds significant the Veteran's December 2004 report that he had never injured his left shoulder prior to the November 2004 injury.  In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may be found to affect the credibility of testimony).  Due to the inconsistency of the Veteran's own statements combined with the lack of any supporting evidence of an in-service left shoulder injury, the Board finds that the Veteran's lay assertions are of questionable credibility.  

The Board notes that, in his January 2001 retirement examination, a bilateral shoulder disorder was reported.  Of note, however, the January 2001 report of medical examination demonstrated normal upper extremities and the evidence of record, to include the Veteran's December 2004 report of a normal left shoulder prior to his November 2004 injury, suggests that even if the Veteran experienced left shoulder pain on retirement, given the dearth of evidence between retirement and the post-service injury, any disorder described by the Veteran in 2001 was acute and transitory.

Further, the medical evidence of record weighs against the Veteran's claim.  The December 2010 VA examiner opined that it was less likely than not that the Veteran's left shoulder disorder was due to service and that it was more likely that the shoulder injury was secondary to the November 2004 injury.  

As noted above, the Veteran is competent to report on that which he has personal knowledge.  Here, however, as the issue of etiology in this case is a complicated one, a medical opinion is necessary in order to determine whether the Veteran's present left shoulder disability is secondary to the claimed in-service injury or to his post-service November 2004 injury.  As shown above, the competent medical evidence supports a finding that it is more likely that the Veteran's left shoulder condition is secondary to his post-service injury.  Further, while observations of continuous symptoms from a lay person may support a claim for service connection, in this case, the Veteran's lay assertions are, as discussed above, afforded limited weight.  

As the competent, credible evidence of record has failed to demonstrate either an in-service injury or a nexus between the Veteran's present left shoulder condition and his service, the Board finds the preponderance of the evidence is against the claim for service connection for degenerative joint disease of the left shoulder, and the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  The claim is denied.  









ORDER

Service connection for left shoulder degenerative joint disease (previously, left shoulder rotator cuff repair and impingement) is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


